DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see current Remarks filed on 03/15/2022, with respect to current claims 1-10 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
The previous specification/abstract objection has been considered and is now withdrawn as a result of the filing of a new abstract on a separate sheet of paper.
The previous claim objections regarding claims 1-3, 5, 6 and 8-10 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(b) claim rejections regarding claims 1-10 have been considered and are now withdrawn as a result of the current claim amendments.
The previous provisional double patenting rejection has been considered and is now withdrawn as a result of the current claim amendments, and Applicant’s current arguments on pages 6-7 of the Remarks section filed on 03/15/2022.



Other References Considered
Lee et al. (US 8059489 B1) teaches an acoustic airport surveillance system.

Kooijman et al. (US 2010/0143119 A1) teaches a method and apparatus for controlling acoustic emissions of a wind turbine.

Ens et al. (US 2006/0254357 A1) teaches a diagnostic system and method for a valve, especially a check valve of a positive displacement pump.

Kane, deceased et al. (US 4,216,093) teaches a fabricated disc filter core with pipe having a maximized internal cross-sectional area.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Illi Mika et al. (WO 2014/170533 A1) (hereinafter “Mika”) is considered the closest prior art.  Specifically, Mika teaches an arrangement for detecting a damage of a filter fabric of a disc filter at a disc filter unit (see FIG. 1, a disc filter apparatus 10) (see page 3 lines 2-15) comprising disc filters (see FIGS. 3-4, a plurality of ceramic disc filters 21 further including filter plates 22) (see page 3 lines 8-9) (see page 8 lines 5-10) (see page 10 lines 6-11) (see page 14 lines 20-26 discussing sensors for detecting a break/damage), wherein the arrangement comprises two or more sensors/detectors (see page 3 lines 10-13) (see page 11 lines 26-32) (see page 12 lines 11-22) (see page 13 lines 3-7), a store including stored data (inherently including within a CPU 101), at least one alarming means (see FIG. 10, input unit 102 and output unit 104, 105) (see page 13 lines 11-31) and a processing arrangement for analyzing the data captured by the two or more sensors/detectors (see FIG. 2, a filter control unit 5) (see FIG. 10, a sensor controller 100 further including a CPU 101) (see page 3 lines 14-15) (see page 9 lines 10-12) (see page 13 lines 3-36), the processing arrangement being connected to the two or more sensors/detectors, the store and the at least one alarming means (see FIG. 2, a filter control unit 5) (see FIG. 10, a sensor controller 100 further including a CPU 101) (see page 3 lines 14-15) (see page 9 lines 10-12) (see page 13 lines 3-36).
	Although Mika teaches numerous sensors/detectors (see page 3 lines 10-13) (see page 11 lines 26-32) (see page 12 lines 11-22) (see page 13 lines 3-7), Mika does not explicitly teach a measurement bar that comprises two or more microphones, a store including stored sound samples, and analyzing online sound or sound samples captured by the two or more microphones, as recited in amended, independent claim 1, and as argued by Applicant on pages 7-9 of the Remarks section filed on 03/15/2022.
Corresponding dependent claims 2-5 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Similar analysis applies to amended, independent claim 6 (method).
Corresponding dependent claims 7-10 further limit the subject matter of independent claim 6, and thus are also allowable at least for the same reasons as independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773